MATTHIAS, J.
1. The Public Utilities Commission is authorized by law to regulate the service and prescribe safety regulations for the operation of motor vehicles by motor transportation companies in this state, and is empowered “for a good cause” to suspend or revoke any certificate of public convenience and necessity issued by it pursuant to Section 614-87, General Code.
2. The omission of trips from its schedule by a motor transportation company by reason of the diversion of busses therefrom to special trips elsewhere, or the violation of requirements prescribed by tbe Public Utilities Commission for the safety of the traveling public for such protracted period as to evidence neglect and constitute a menace to passengers, warrants the revocation of the certificate of public convenience and necessity theretofore issued to such company.
3. Where a motor transportation company is granted a certificate of public convenience and necessity by the Public Utilities Commission of the state, and thereby granted authority to transport passengers by designated motor vehicles over a regular route therein described, such company, in the absence of a certificate of the commission authorizing it so to do, may not use any such motor vehicle in transportating passengers over an irregular route or upon special trips, though the same be made under private contract.
Order affirmed.
Marshall, CJ., Jones, Day, Allen, Kinkade and Robinson, JJ., concur.